Citation Nr: 0524327	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-01 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an intial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  

This appeal arises from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 50 percent evaluation.  

The veteran's claim was remanded by Board of Veterans' 
Appeals (Board) for further development in December 2003.  
The Court in Stegall v. West, 11  Vet. App. 268 (1998) held 
that a remand by the Board confers on the veteran as a matter 
of law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.   The development ordered has been 
completed and the veteran's claim has been returned to the 
Board for further appellate consideration.  


FINDING OF FACT

The veteran's symptoms of PTSD include nightmares, sleep 
disturbance, difficulty adapting to stressful situations, a 
history of suicidal ideation, impairment in his ability to 
function independently, and difficulty maintaining stable 
employment.  


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no more, for PTSD 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran's claim arises from a notice of disagreement, 
raising the issue of a higher initial rating for PTSD.  The 
VA General Counsel has addressed the applicability of the 
notice requirements of Veterans Claims Assistance Act (VCAA) 
in such cases.  If, in response to notice of its decision on 
a claim for which VA has already given the 38 U.S.C.A. 
§ 5103(a) (West 2002) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) 
(West 2002) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGPREC 8-2003.  

As the decision below grants a higher initial rating for 
PTSD, no additional notice or development is required.  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2003).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2004).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Factual Background and Analysis.  The Board has determined 
that the veteran's symptoms of PTSD most nearly approximate 
the level of disability defined as 70 percent disabling.  

The veteran's Form DD 214 reveals the veteran served in the 
Republic of Vietnam from December 1967 to December 1968.  The 
veteran served as a construction worker with the Combat 
Engineers.  He worked in areas building landing zones in the 
Khe Sanh Valley and the demilitarized zone.  He was awarded a 
Bronze Star Medal with a V device (the V device is indicative 
of heroism), Air Medal and Purple Heart.  He was twice 
wounded.  

The medical evidence reveals the veteran was hospitalized at 
VA in March 2000.  He was hospitalized after admitting, 
during a VA checkup, that he was suicidal.  The veteran 
reported having been depressed for months.  He had been 
unemployed since November 1999 and had bills piling up.  He 
felt so frustrated he thought the only answer was to end his 
life.  He had been feeling depressed since he came back from 
Vietnam.  When he initially returned from Vietnam, he had 
flashbacks, intrusive thoughts and occasional nightmares.  He 
now only had intrusive thoughts and occasional nightmares.  
The veteran had been living with with his mother since 1992.  
He was divorced.  The veteran admitted drinking heavily since 
he was divorced from his wife in 1986.  A Global Assessment 
of Functioning (GAF) of 35 was assigned at admission.  At 
discharge, a depressive disorder was diagnosed, but a 
notation to rule out PTSD was also recorded.  A GAF of 45 to 
50 was assigned at discharge.  

In April 2001, the veteran reported his symptoms of PTSD 
included daily recurrent intrusive recollections of his 
Vietnam experiences.  He had distressing dreams involving 
combat, twice a week.  Triggers such as the smell of diesel 
fuel caused psychological distress and physiological 
reactivity.  Occasionally, he thought he could smell death.  
He avoided conversations about Vietnam.  He avoided crowds 
and isolated himself.  He felt detached and had restricted 
range of affect.  He had increased arousal, sleep impairment, 
irritability, hypervigilance (that was behaviorially 
demonstrated) and an exaggerated startle response.  His 
symptoms caused clinically significant social and industrial 
impairment.  

The veteran was appropriately groomed and dressed.  He was 
oriented to person, place and time.  His speech was relevant 
and logical.  Suicidal ideation was present.  His mood was 
anxious and his affect was restricted.  A GAF of 50 was 
assigned.  

A VA examination to determine the severity of the veteran's 
PTSD was performed in September 2004.  The veteran reported 
difficulty sleeping.  He woke up during the night when he was 
experiencing disturbing dreams and occasional nightmares.  He 
did not want to discuss them.  He tried not to think about 
his time in Vietnam.  He did not like to talk about it.  
Sometimes, he smelled diesel fuel or thought he could smell 
death.  Both reminded him of Vietnam and things he did not 
want to remember.  He averaged four hours of sleep a night.  
He lived with his mother.  She cooked their meals.  He mowed 
her lawn, shoveled snow and watched a few television shows.  
He had problems with his memory.  He told the examiner he had 
to watch what he said "last time he ended up in the nut 
ward."  He had shrapnel in his leg and walking was a 
problem.  He described walking as his biggest problem.  Since 
his separation from the service, the veteran had worked as a 
custodian, delivered auto parts, and worked as a machine 
operator.  He had worked as a machine operator for 13 years.  
He denied any on the job problems.  He had also worked for a 
temporary service.  In 2000, he worked a machine in a 
factory.  That was his last job.  He had not worked since 
because he had not been able to find a job that did not 
require walking.  

On mental status examination, the veteran was found to be 
appropriately groomed.  He was alert, oriented to time, 
place, person and situation.  His responses were brief, 
coherent, goal directed, but delayed.  His affect was 
constricted, nonlabile, but appropriate.  He reported his 
mood as depressed.  He denied suicidal ideation or plan.  His 
insight was limited and his thinking concrete.  

The VA psychistrist noted the veteran reported his fear that 
if he related his difficulties and revealed the level of his 
functioning he would be hospitalized again.  He therefore, 
provided minimal information.  He did not want to discuss 
symptoms, complaints or impairments.  Nevertheless, his 
history revealed problems with social interaction, and 
vocational and occupational stability.  He presented as an 
individual who had been able to adapt to his limitations over 
time.  He had not lived independently since 1992 and been 
unemployed since March 2000.  His social interaction was very 
limited.  She indicated that his level of functioning and 
mental health symptoms would be exacerbated if he encountered 
stressors.  There had been no significant change in his level 
of functioning since his last examination in April 2001. 

It was noted on the mental status examination that the 
veteran tended to minimize his symptoms.  His mood was mildly 
depressed.  His insight was limited.  

The Board has noted the veteran does not demonstrate all of 
the symptoms listed in the criteria for a 70 percent rating.  
The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating, but are 
examples providing guidance as to the type and degree of 
severity, or their effects on social and work situations.  
Any analysis should not be limited solely to whether the 
symptoms listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  

In Mauerhan, the Court rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  The Court indicated that the symptoms listed in the 
regulation were not intended to be an exhaustive list, but 
rather served as examples of the type and degree of the 
symptoms as would justify a particular rating.  The Court 
also pointed out that the Board was not precluded from 
consideration of additional or other criteria in reaching its 
determination as to the degree of impairment resulting from a 
psychiatric disorder.  Mauerhan, 16 Vet. App. at 442-444.

The veteran's symptoms of PTSD include suicidal ideation, 
impairment of judgement and mood, near continuous depression, 
and an inability to adapt to stressful circumstances.  As the 
VA psychiatrist noted the veteran has not lived independently 
since 1992.  The GAF scores assigned from 35 to 50 represent 
serious symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32.  
Although the veteran has not exhibited any symptoms such as 
illogical speech, neglect of his personal appearance or 
continous panic, his symptoms more nearly approximate the 
level of impairment contemplated by a 70 percent disability 
rating.  38 C.F.R. § 4.7 (2004).  

The Board considered whether the criteria for a 100 percent 
rating have been met.  The Board noted the veteran has not 
worked since March 2000.  The veteran has not reported any 
difficulty working that was caused by his PTSD.  He contends 
his inability to find work is related to his difficulties 
walking.  

In addition, none of the symptoms listed such as gross 
impairment of thought processes, persistent delusions or 
hallucinations, inappropriate behavior, or persistent danger 
to self or others has been demonstrated.  Although the 
veteran has reported suicidal ideation, he has never 
attempted the act or reported any plan to injure himself or 
others.  He has demonstrated he can maintain personal hygiene 
and take care of activities of daily living.  The Board has 
concluded the criteria for a 100 percent rating for PTSD have 
not been met.  

The VA psychiatrist in September 2004 noted the veteran's 
level of functioning was unchanged from August 2001.  The 
Board has concluded there is no basis for assigning a staged 
rating in this case.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The severity of the symptoms of PTSD reported during 
the rating period have not varied.  




ORDER

An initial rating of 70 percent for PTSD is granted, subject 
to regulations governing the award of monetary benefits.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


